GaSe li PoP ese Teelmeniss2 FRORAPTGS angel cbt.

 

 

LAW OFFICES OF
MICHAEL V. CIBELLA, LLC
546 FIFTH AVENUE OF COUNSEL TO
NEW YORK, NEW YorK 10036 BARATTA, BARATTA, & AIDALA, LLP
SMILEY & SMILEY, LLP
(212) 818-1880 Ce
Fax (212) 750-8297 www.CibellaLaw.com The lonferer
MEMO ENDORSER oust 7, 2019 Lb a A youl ec lo
VIA ECE Ttie Application is granted. Oe by letv 22, ,
Honorable Paul G. Gardephe  ~$aor Rp: ’ aorta at
United States District Judge GU ee fae (21 509m
Southern District of New York Paul G’Gar dephe, USD. |
40 Foley Square Mi ;

  

New York, New York 10007 Dated: B /

Re: Duracell U.S. Operations, Inc. v. My Import USA Inc., et al
Case No. 19-cv-3820 (PGG)

Dear Judge Gardephe:

We represent defendant Jian Yang Zhang and write with the consent of all parties
pursuant to Rule 1(E) of Your Honor’s Individual Practice Rules to request that the Pre-
Trial Conference, currently scheduled for August 29, 2019, be re-scheduled, and
respectfully request Thursday, September 12, 2019 or a later date that is convenient for the
Court, This is the first request for an adjournment of the conference.

Notably, all parties have been actively engaged in settlement discussions and
informal discovery since appearing in this action. In this regard, the Court has extended the
time in which all defendants must answer or otherwise respond to the Complaint until
August 30, 2019, the day after the currently scheduled conference. As such, without
responses yet filed with respect to the Complaint, the parties are not in a position to submit
a joint letter seven days prior to the currently scheduled conference per Your Honor’s
Notice of Pre-Trial Conference.

Nevertheless, all parties conferred pursuant to Rule 26 and this Court’s rules on
August 2, 2019, to begin discussing Your Honor’s Civil Case Management Plan and
Scheduling Order, as counsel for co-defendants is out of the country from August 5, 2019
through August 21, 2019, and I am thereafter out of the country from August 21, 2019
through August 29, 2019, and, as such, further unavailable for the Pre-Trial Conference as
currently scheduled.

Thank you for your consideration of this request.

Respectfully VE
pod,

achael V. Cibella, Esq.

  

ce: All counsel of Record (via ECF)

 
